Title: To Benjamin Franklin from Ferdinand John Paris, [1–7 December? 1758]
From: Paris, Ferdinand John
To: Franklin, Benjamin


This undated, unsigned document, in the hand of Thomas Penn’s clerk, is undoubtedly a copy of the “words in writing to prevent mistakes” Paris gave to Franklin in the interview described above, p. 187 n and mentioned as “No. 5” in Franklin’s letter to Norris, Jan. 19, 1759 (see below, p. 233). Since that interview took place “a few Days after” Franklin’s letter to the Proprietors of November 28, and before Penn wrote about the affair to Peters on December 8, this paper was apparently written during the first week of December 1758. It effectively ended the correspondence between Franklin and the Penns during this mission to England. Thereafter his efforts on behalf of the Assembly had to be directed to the British government, not the Proprietors.
 
Sir
[December 1–7?, 1758]
The Readyness with which the Proprietarys of Pennsylvania receive any application, which is but sayd to come from the House of Representatives, induced them to accept and to send an Answer, to a very extraordinary Paper, which You deliver’d to them.
In that Answer, which you have been pleased to call Proposals, You have been acquainted with the Proprietarys Intention, to write to the House of Representatives, from whom the Proprietarys will always, be willing to receive any Representation, and to give it a full, and candid Consideration.
They have, since, wrote to the House, what seemed to them to be proper, on this Occasion, and therefore cannot conceive it will answer any good purpose, to continue a Corrispondence with a Gentleman, who has already acknowledged his Want of Power to conclude proper Measures.
 Endorsed: Copy Proprietary Answer to Mr Franklins Letter of the 28th Novr 1758 desiring an Explanation of their Answer to the Heads of Complaint. No 214.
